Citation Nr: 1130937	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  92-55 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to September 1975 and active duty for training (ACDUTRA) including from April 25, 1987, to May 9, 1987.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a July 1990 rating decision by the Washington, DC Regional Office (RO) of the Department of Veterans Affairs (VA).  Historically, the case came before the Board in January 1997, when the Board issued a decision which (in pertinent part) denied service connection for a left knee disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In orders dated in August 1998, April 2001, June 2003 and March 2007, the Court vacated prior Board decisions as to this matter.

The case again came before the Board in June 2008, when the Board issued a decision which denied service connection for a left knee disorder.  The Veteran appealed the denial to the Court.  In September 2009, the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties, vacated the Board's June 2008 decision, and remanded the matter on appeal to the Board for action in compliance with the Joint Motion.  In March 2010, the Board remanded the Veteran's claim, in accordance with the September 2009 Joint Motion.

At personal hearings in April 1992 and October 2001, the appellant testified before Board personnel who are no longer available to participate in a decision of the issue on appeal.  Copies of the transcripts of those hearings are of record.  In April 2007, the appellant was notified of his right to an additional Board hearing.  As no response has been received, his request for a personal hearing is considered to have been satisfied.

The appeal is REMANDED directly to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was last adjudicated by the RO in February 2011, with the issuance of a supplemental statement of the case (SSOC).  Thereafter, in July 2011, documents related to the Veteran's claim for Social Security Administration benefits have been associated with the claims file.  Neither the Veteran nor his attorney has submitted a waiver of RO review of this pertinent evidence.  As such, remand is necessary for the RO to review this evidence in the first instance.  38 C.F.R. § 19.31 (2010).

Furthermore, a July 2011 letter from the RO to the Veteran indicates that he was being scheduled for a VA examination in connection with his claim.  It is noted that the Veteran raised claims for increased ratings for low back and left elbow disabilities, along with a claim of entitlement to a total disability rating based on service-connected disabilities due to unemployability (TDIU) in May 2011.  The Board believes that this examination may potentially contain evidence pertinent to the Veteran's current claim.  As such, it should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding VA records pertinent to the Veteran, including the report of any VA examination that has been conducted with regard to the Veteran's pending claims.

2.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided an SSOC and given an appropriate period of time for response before the claim is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


